DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is Final Office Action in response to amendment and remarks filed on 4/26/2021. Claims 21-42 has been examined and are pending.


				Response to Amendment
The amendment filed on 4/26/2021 cancelled no claim.  Claims 1-20 were previously cancelled.  New claims 41-42 are added. Claims 21, 24-26, 28, 31, 33-35, 38, 39 have been amended.  Therefore, claims 21-42 are pending and addressed below.                

Applicant’s amendments and arguments filed on 4/26/2021 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-5, 7-12, 14-16, and 18-23 under 35U.S.C.101.  




Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory.  Applicant further argues an analogy with DDR, and Alice 101 decision. Applicant further argues technical improvement has been made.   

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 21-42) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not 

Independent method claim 35, (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 35, Steps 1-4 of, 
Maintaining…. an association between a first content item and one or more services from a plurality of services; 
receiving, …. , a request for search results comprising one or more keywords;
generating, …. , an information resource comprising (i) a plurality of search results selected based on the one or more keywords and (ii) a content package comprising the first content item selected based on the one or more keywords, metadata of a content extension associated with the one or more services and the first content item, a user interface feature, and a script for displaying the first content item within the information resource;
transmitting, to the client device over the network responsive to the request for search result, the information resource comprising the plurality of search results and the content package, the script including computer-executable instructions configured to cause the client device to: 
display the first content item and the user interface feature within a first region of the information resource, the first region having a first size; 
identify an interaction with the user interface feature displayed in the first region; and; 
display, in a second region adjacent to the first region occupied by the first content item, a second content item based on the metadata of the content extension.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation, generating/distributing content/promotional offers); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions) e.g., “generating, …. , an information resource comprising (i) a plurality of search results selected based on the one or more keywords and (ii) a content package comprising the first content item selected based on the one or more keywords, metadata of a content extension associated with the one or more services and the first content item, a user interface feature, and a script for displaying the first content item within the information resource”.

In addition, claim 35 steps 1-4 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in human mind or by paper & pencil.  For example, a human being can 

Further, Step 1, 2, 4, of (“maintaining association between content items”, “receiving request”, “transmitting information resource”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/providing/sending data.  

Independent claim 35 Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e. a processor, a memory, a client device, a user interface, a script which are software instructions) to perform the step 1-4.  Other than reciting “by a processor”, “the script including computer-executable instructions”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly having a processor executing the programming instructions, couple of databases to store data, and user interface to display data.   Thus, the user interface and the client device are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply uses a generic processor/server/client device and user interface as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, it should be noted the limitations of the method claims are claimed as being performed by a computer/server and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely programming instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer 

Independent claim 35 (step 2B):  The additional element (a processor, a memory, a client device, user interface) in claim 35 to perform the steps1-4.  The additional elements add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 35). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward


Applicant’s Specification,  paras [0044, 0052] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0044, 0052], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  



Independent claims 21, 28:  Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of system/apparatus, method, or product claim.  Therefore, independent system claim 21, independent product claim 28, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 35.  
It should be noted the limitations of the method claims are claimed as being performed by a computer besides a nominal recitation of comprising “a processor”, “a server” and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. Similarly, as it relates to the computer readable storage medium and the computer system claims, the limitations appear to be performed by a generic computing system. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. 


According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or 

Applicant’s Specification,  paras [0044, 0052] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0044, 0052], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 22-27, 41-42, and 29-34, are merely add further details of the abstract steps/elements recited in claims 21, and 28 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims              are also non-statutory subject matter.



The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.

Therefore, the additional elements of the independent claims considered as an ordered combination do not add anything more than the elements analyzed individually. Therefore, when considered individually or as an ordered combination, the additional elements do not amount to significantly more than the judicial exception.     The dependent claims are part of, or a related, judicial exception and do not amount to anything that is significantly more than the abstract idea itself.  The limitations of the dependent claims do not cure the deficiencies of the independent claims and the additional elements of the dependent claims do not constitute significantly more. Therefore, the claim is not significant more under Alice analysis.

Viewed as a whole, the claim (21-42) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such 


Secondly, Applicant’s argument about the technical improvement made is conclusory and unpersuasive. 

What applicant referring to “providing a practical improvement for the network 
utilization of network bandwidth by reducing the number of landing pages provided to a user to achieve an interaction event“ (See Remark, p. 11, 4/26/2021), however, nowhere in the claim recite any features of “network bandwidth”, “network utilization”, and how the system control reducing the number of landing pages provided to a user to achieve an interaction event.  

In particular, the claim recites additional element (a processor, a memory, a computing device, a user device), other than reciting “by a processor”, “the script including computer-executable instructions”, nothing in the claim element precludes the step from practically being performed in the mind, and is simply organized information through human activity or merely mental tasks. There is no specificity regarding any technology, just broadly, a processor execute the programming instructions, couple of databases to store data, to receive/transmit/send data over internet, and display content/information on a user interface.  


The additional element limitations (a processor, a memory, a computing device, a user device) are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  As the result, they are not significantly more than the identified abstract idea.  Again, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

The component “generating, …. , an information resource comprising (i) a plurality of search results selected based on the one or more keywords and (ii) a content package comprising the first content item selected based on the one or more keywords, metadata of a content extension associated with the one or more services and the first content item, a user interface feature, and a script for displaying the first content item within the information resource” is merely recited at a high level of generality and/or are recited as managing information and applying (i.e. running a script) to display information to perform generic functions routinely used in the any computer applications; thus they are not significantly more than the identified abstract idea.  

how the system control/automate the information resource generation changing the way of displaying in different regions in the user device.                 
The instant claim invokes running a script merely as a tool to display the generated information as way to implement the abstract idea.

What Applicant is referring to, “display the first content item and the user interface feature within a first region of the information resource, the first region having a first size; identify an interaction with the user interface feature displayed in the first region; and; display, in a second region adjacent to the first region occupied by the first content item, a second content item based on the metadata of the content extension” are merely a description of the arrangement of the displaying the generated information, and is 
the solution of the abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results.  The claim does not recite any particular configuration/specifics how the system control/automate/the generation of the information resource changing the user interface to display of content item in different regions to the identified user device.  In other words, the instant claim is simply drafted in such a result-oriented way, and the transmitting step is just displaying information.   It failed to recite a particular way of claiming a way of achieving it, or embodying a 

Thirdly, Applicant's analogy to DDR Holdings is unpersuasive because applicant did not persuasively pose the claims as a technical solution to a technical problem. In the instant application, the inventive concept of “generating, …. , an information resource comprising (i) a plurality of search results selected based on the one or more keywords and (ii) a content package comprising the first content item selected based on the one or more keywords, metadata of a content extension associated with the one or more services and the first content item, a user interface feature, and a script for displaying the first content item within the information resource” is not “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks” (see DDR Holdings, LLC vs Hotels.com et al. (Fed. Cir. 2014)).  The claimed invention is merely managing information/data and displaying imnformation, and as such the claimed invention is not necessarily rooted in computer technology. Therefore the claims are drawn to an abstract idea without significant more.

DDR has a specific limitation other than what is well-understood, routine, and conventional in the field and adds meaningful limitation that amount to more than generally liking the use of abstract idea to the particular technological environment 
Again, the additional element “a processor”, is merely generic computer which is used as a tool to implement all the identified abstract idea(s) (see details above under 101 rejection); thus are not significantly more than the identified abstract idea(s).  

Comparing with DDR, the claimed invention viewed alone or in combination as a whole are not directed to improvements in computer technology or improvements in computer related technology as in DDR.    

What Applicant is referring to “the script including computer-executable instructions configured to cause the client device to: 
•	display the first content item and the user interface feature within a first region of the information resource, the first region having a first size; 
•	identify an interaction with the user interface feature displayed in the first region; and; 
•	display, in a second region adjacent to the first region occupied by the first content item, a second content item based on the metadata of the content extension.                                     ” is specified at a high level of generality and simply combine the different types of information without neither reciting any configuration or specifics how the system                           

The instant invention recites “generating, …. , an information resource comprising (i) a plurality of search results selected based on the one or more keywords and (ii) a content package comprising the first content item selected based on the one or more keywords, metadata of a content extension associated with the one or more services and the first content item, a user interface feature, and a script for displaying the first content item within the information resource”,  is neither technical improvements nor a 

Thus, the claimed invention does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter. Therefore the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office Action.




Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the new ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 21, 28, 35 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that Sundaresan reference is now introduced and cited to 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims Applicant argues that claims 22-27, 41-42, 29-34, and 36-40, dependent from independent claim 21, 28, and 35 respectively, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their 

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over current allowed co-pending independent claims 21 of U.S. Application 14/921801 (now Patent 10,528,988).  Although the conflicting claims are not identical, they are not patentably distinct from each other of claims 1, 9 respectively of the instant application.

Allowed Claims in patent Application 14/921801, (now Patent 10,528,988)
Current Application 16/735268 which is Continuation of patent 14/921801, (now Patent 10,528,988) 

Claim 15 (method)

Claim 21 (system), Claim 28 (product), and Claim 35 (method)

  




Therefore, as discussed above, the scope of claims 21, 28, 35 of the present application and allowed claims 1, 8, 15 respectively of U.S. Application No. 14/921801 (now Patent 10,528,988) are practically identical.

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 21-42) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:



Claim 35, Steps 1-4 of, 
Maintaining…. an association between a first content item and one or more services from a plurality of services; 
receiving, …. , a request for search results comprising one or more keywords;
generating, …. , an information resource comprising (i) a plurality of search results selected based on the one or more keywords and (ii) a content package comprising the first content item selected based on the one or more keywords, metadata of a content extension associated with the one or more services and the first content item, a user interface feature, and a script for displaying the first content item within the information resource;
transmitting, to the client device over the network responsive to the request for search result, the information resource comprising the plurality of search results and the content package, the script including computer-executable instructions configured to cause the client device to: 
display the first content item and the user interface feature within a first region of the information resource, the first region having a first size; 
identify an interaction with the user interface feature displayed in the first region; and; 
display, in a second region adjacent to the first region occupied by the first content item, a second content item based on the metadata of the content extension.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation, generating/distributing content/promotional offers); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions) e.g., “generating, …. , an information resource comprising (i) a plurality of search results selected based on the one or more keywords and (ii) a content package comprising the first content item selected based on the one or more keywords, metadata of a content extension associated with the one or more services and the first content item, a user interface feature, and a script for displaying the first content item within the information resource”.

In addition, claim 35 steps 1-4 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in human mind or by paper & pencil.  For example, a human being can observe/maintain association between content items, can observe/receive requests, can observe/generate information resource including search result and selected content item, can execute/run a script, can observe/transmit/display content item.



Independent claim 35 Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e. a processor, a memory, a client device, a user interface, a script which are software instructions) to perform the step 1-4.  Other than reciting “by a processor”, “the script including computer-executable instructions”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly having a processor executing the programming instructions, couple of databases to store data, and user interface to display data.   Thus, the user interface and the client device are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply uses a generic processor/server/client device and user interface as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, it should be noted the limitations of the method claims are claimed as being performed by a computer/server and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely programming instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 35 (step 2B):  The additional element (a processor, a memory, a client device, user interface) in claim 35 to perform the steps1-4.  The additional 

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 35). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of 

Applicant’s Specification,  paras [0044, 0052] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0044, 0052], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 36-40 merely add further details of the abstract steps/elements recited in claim 35 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 36-40 are also non-statutory subject matter. 


It should be noted the limitations of the method claims are claimed as being performed by a computer besides a nominal recitation of comprising “a processor”, “a server” and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. Similarly, as it relates to the computer readable storage medium and the computer system claims, the limitations appear to be performed by a generic computing system. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. 
Further, the components (i.e. a server, a client device, a system, user interface, a computer-readable medium) described in independent claims 21, and 28, add nothing of substance to the underlying abstract idea.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  
Applicant’s Specification,  paras [0044, 0052] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing 

Dependent claims 22-27, 41-42, and 29-34, are merely add further details of the abstract steps/elements recited in claims 21, and 28 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims              are also non-statutory subject matter.

Looking at the elements as combination does not add anything more than the elements analyzed individually.   Therefore, claim 21-42 do not amount to significantly more than the abstract idea itself.  

The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations 

Therefore, the additional elements of the independent claims considered as an ordered combination do not add anything more than the elements analyzed individually. Therefore, when considered individually or as an ordered combination, the additional elements do not amount to significantly more than the judicial exception.     The dependent claims are part of, or a related, judicial exception and do not amount to anything that is significantly more than the abstract idea itself.  The limitations of the dependent claims do not cure the deficiencies of the independent claims and the additional elements of the dependent claims do not constitute significantly more. Therefore, the claim is not significant more under Alice analysis.

Viewed as a whole, the claim (21-42) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim is not patent eligible and is directed to non-statutory matter.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-26, 28-33, and 35-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan et al. (US 2009/0327869), in view of Sundaresan et al. (hereinafter, Sundaresan, US 2008/0221987).

As per claim 21, 28, 35, Fan discloses a system [0063, 0064], a non-transitory computer-readable medium [0064], and a method, comprising:
one or more servers ([0062]) configured to 
maintain an association between a first content item and one or more services from a plurality of services ([0022,  In the exemplary embodiment 200, a host webpage 102 contains ad space 214, which acts as a place holder for potential ads.  In this embodiment, for example, an inline frame 212 (e.g., an inline, cross-domain frame comprising content from a different domain than that of the host webpage) can be inserted as a floating layer above the host webpage 102, aligned with the ad space 214.  In this example, when the host webpage 102 calls to an ad syndicator to pull an ad from an advertiser, the ad content 106 can be inserted into the inline frame 212, instead of directly into the host webpage 


However Fan does not explicitly disclose,
receive, from a client device including one or more processors, via a network, a request for search results comprising one or more keywords; 
Sundaresan teaches (Fig. 10, [0237, TABLE-US-00017, For example, when a user searches for "iPod" from the Host homepage, they land on this search results page: http://buy.ebay.com/ipod.  A visual example of the tab-based flash ad in an example embodiment is shown in FIG. 21]). 

generating an information resource comprising (i) a plurality of search results selected based on the one or more keywords and (ii) a content package comprising the first content item selected based on the one or more keywords, metadata of a content extension associated with the one or more services and the first content item, a user interface feature, and a script for displaying the first content item within the information resource;
While Sundaresan teaches the content item based the keyword and metadata (Fig. 10, Fig. 18, search eBay for iPod, Nano, MP3, Apple, headphones, 0184 Category data: Category ID, category name, score, etc. [0190] If possible, any other metadata related to the URL and captured by Keyword Extractor (i.e. last refetch time, next refetch time, etc.), Fan teaches a user interface feature ([0057; the system may react to “mouseover and mouseout events”] and a script [0051] for displaying the first content item and the second content item within the information resource, (Fig. 8, item 702, [0051, “the insulator generator 704 can create an insulator cross-domain Frame 750 that contains a script reference to a third party ad syndicator, and the ad syndicator can be allowed to load ad content from a different domain 752 into the insulator 750”]).
The combined teachings of Fan and Sundaresan disclose the claimed information resource in generating step.

transmit, to the client device over the network responsive to the request for search results, the information resource comprising the plurality of search results and the content package, the script including computer-executable instructions configured to cause the client device to: 
display the first content item and the user interface feature within a first region of the information resource, the first region having a first size;
identify an interaction with the user interface feature displayed in the first region; and 
display, in a second region adjacent to the first region occupied by the first content item, a second content item based on the metadata of the content. 

While Sundaresan teaches the search result and metadata (Fig. 10, Fig. 18, search eBay for iPod, Nano, MP3, Apple, headphones, 0184 Category data: Category ID, category name, score, etc. [0190] If possible, any other metadata related to the URL and captured by Keyword Extractor (i.e. last refetch time, next refetch time, etc.),                                  Fan teaches a script [0051] for displaying the first content item and the second content item within the information resource, (Fig. 8, item 702, [0051, “the insulator generator 704 can create an insulator cross-domain Frame 750 that contains a script reference to a third party ad syndicator, and the ad syndicator can be allowed to load ad content from a different domain 752 into the insulator 750”] the script including computer-executable instructions [0051; “source code 754 can be inserted into the insulator”] configured to cause the client device to display the first content item and the user interface feature within an inline frame of the information resource, the inline frame having a first size; [0044; “in order for the ad content 554 in the insulator 408 to communicate with the host webpage 406 a communicator 410 is created in the insulator 408 when a specified event is detected by the source code 552. The source code 552 is inserted into the insulator, which can detect specified events inside the insulator 408”; 
identify an interaction with the user interface feature to cause the client device to display the second content item included in the content package; [0045, the mouseover is detected].  Fan further teaches [0048, the “communicator sends an expansion request to the host webpage, which validates the request and expands the insulator 614 to a size that can accommodate the expanded ad content”; the previously non-displayed expanded ad content reads on the second content item]).                                  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fan’s ad expansion method by including search result, metadata, user interface feature, and a script, as disclosed by Sundaresan.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad delivery optimization.


As per claim 22, 29, 36, Fan further disclose,
wherein the one or more processors are further configured to receive a request to associate the first content item with the one or more services ([0022, In this example, when the host webpage 102 calls to an ad syndicator to pull an ad from an advertiser, 
insulator, may be communicated to the host webpage.  As described above, the 
host webpage may receive the messages and institute appropriately requested 
changes to the insulator's properties, for example]).


As per claim 23, 30, 37, Fan further discloses,
wherein the one or more services include at least one of location information, product information, timing information, or reviews ([0033, For example, a webpage host may wish to forge user clicks (e.g., increase an amount of times user's (appear to) click on an ad) in order to increase an amount paid to the host by the ad owner (e.g., a type of 
click-fraud, whereby host's are paid more by ad owners when ads are clicked on 
more by users).  In this way, a secure ad serving experience can be provided for both the host webpage and the ad owner or syndicator]).                              

As per claim 24, 31, 38, Fan further discloses,
wherein the request for search result includes a search query ([0049, For example, the query may contain a URL for an ad syndicator that can load ad content from their catalogue of ads]).


As per claim 25, 33, 39, Fan further discloses,
wherein the one or more processors are further configured to generate, responsive to the request for search results received from the client device, the content package ([0022, In the exemplary embodiment 200, a host webpage 102 contains ad space 214, which acts as a place holder for potential ads.  In this embodiment, for example, an inline frame 212 (e.g., an inline, cross-domain frame comprising content from a different domain than that of the host webpage) can be inserted as a floating layer above the host webpage 102, aligned with the ad space 214.  In this example, when the host webpage 102 calls to an ad syndicator to pull an ad from an advertiser, the ad content 106 can be inserted into the inline frame 212, instead of directly into the host webpage 102, 0050, FIG. 7 illustrates one embodiment of an exemplary system 700 for a host webpage to host and render content from a different domain than that of the host.  In 
the exemplary embodiment 700 a host webpage 702 has an instance of an insulator 
generator 704 installed thereon, which is configured to create a cross-domain 


As per claim 26, 32, 40, Fan further discloses,
wherein the one or more processors are further configured to select the second content item based on the association between the first content item and the one or more services ([0041,  In this way, as an example, change requests from the ad content, in response to events inside the insulator, may be communicated to the host webpage.  As described above, the host webpage may receive the messages and institute appropriately requested changes to the insulator's properties, for example, 0054,  As an example, a webpage user may move a cursor over ad content from a different domain 752, which can trigger the ad content to expand.  In this example, the expansion of the ad content may be an allowable event that is detected by the source code 754, which, in turn, can trigger the communicator generator 706 to create a communicator IFrame 708 (e.g., an IFrame having a same domain as the host webpage).  Further, in this example, the communicator generator can insert a message 756 into the communicator 708 that requests the host to expand the insulator 750, in order to accommodate the ad content expansion, 0049, For example, the query may contain a URL for an ad syndicator that can load ad content from their catalogue of ads.  Further, in this example, the API may have parameters corresponding to the ad content's parameters, as configured by the host, which can define a size, expansion size, and movement restrictions of the ad content]).

As per claim 41, Fan further discloses, wherein the script further comprises instructions that cause the client device to: 
transmit, responsive to identifying the interaction, a content extension request based on the metadata of the content extension included in the content package ([0049, For example, the query may contain a URL for an ad syndicator that can load ad content from their catalogue of ads.  Further, in this example, the API may have parameters corresponding to the ad content's parameters, as configured by the host, which can define a size, expansion size, and movement restrictions of the ad content, 0022, In this example, when the host webpage 102 calls to an ad syndicator to pull an ad from an advertiser, the ad content 106 can be inserted into the inline frame 212, instead of directly into the host webpage 102, 0048, In this example, as seen in the host webpage 606, the source code inside the insulator detects the ad content's intended expansion, which triggers creation of a communicator.  The communicator sends an expansion request to the host webpage, which validates the request and expands the insulator 614 to a size that can accommodate the expanded ad content, 0054, As an example, a webpage user may move a cursor over ad content from a different domain 752, which can trigger the ad content to expand.  In this example, the expansion of the ad content may be an allowable event that is detected by the source code 754, which, in turn, can trigger the communicator generator 706 to create a communicator IFrame 708 (e.g., an IFrame having a same domain as the host webpage).  Further, in this example, the communicator generator can insert a 
receive, responsive to the content extension request, the second content item associated with the one or more services ([0022, In this example, when the host webpage 102 calls to an ad syndicator to pull an ad from an advertiser, the ad content 106 can be inserted into the inline frame 212, instead of directly into the host webpage 102, 0026, At 308, a different domain party (e.g., a third party ad syndicator) is allowed to insert different domain content (e.g., ad content) into the insulator.  In one embodiment, for example, the insulator may be created in such way as to allow an ad syndicator to control content inserted into the insulator.  In this embodiment, the host page can provide specified parameters for the insulator, and the ad syndicator can pull ads from its catalogue that meet the host parameters and insert them into the insulator to be displayed on the host website]). 


As per claim 42, Fan further discloses, wherein the script further comprises instructions that cause the client device to expand, responsive to identifying the interaction with the user interface feature, the first region in the information resource to create the second region in the information resource ([0051, In this example, the insulator generator 704 can create an insulator cross-domain IFrame 750 that contains a script reference to a third party ad syndicator, and the ad syndicator can be allowed to load ad content from a different domain 752 into the insulator 750.  Further, in this example, source code 754 .


Claims 27, 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan et al. (US 2009/0327869), in view of Sundaresan et al. (hereinafter, Sundaresan, US 2008/0221987), further in view of Lee et al. (hereinafter, Lee, US 2009/0049412), and further in view of Anzures et al. (hereinafter, Anzures, US 2011/0163969).

As per claim 27, 34, Fan further discloses, however, Fan and Sundaresan do not explicitly disclose  

maintain a second association between a third content item and one or more second services of the plurality of services; 
receive, from the client device, a second request for content for display on the information resource; 
transmit, to the client device over the network responsive to the second request for content, a second content package including the third content item, a fourth content item based on the one or more second services having the association with the third content item, a second user interface feature and a second script for displaying the third content item and the fourth content item within the information resource, the second script including computer-executable instructions configured to cause the client device to: 
identify an interaction with the second user interface feature to cause the client device to display the fourth content item included in the content package; and 

While Fan discloses running a script [0051] including computer-executable instructions ([Fig. 8, item 702, [0051, “the insulator generator 704 can create an insulator cross-domain Frame 750 that contains a script reference to a third party ad syndicator, and the ad syndicator can be allowed to load ad content from a different domain 752 into the insulator 750”] the script including computer-executable instructions [0051; “source code 754 can be inserted into the insulator”]), Lee discloses (Fig. 2, Fig. 8, item S160, S170, S180, [0030, When the user selects a desired menu item from the second menu using 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fan’s ad expansion and Sundaresan’s method by including a graphical user interface that enables a user to rapidly search a desired without searching all of the menu items, as disclosed by Lee.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad delivery optimization.

However, Fan and Sundaresan and Lee do not explicitly disclose,
display the third content item and the second user interface feature within a third region of the information resource, the third region having a third size; 
display, in a fourth region adjacent to the third region occupied by the third content item, the fourth content item.

region (e.g., the sub-region 544 in FIG. 5H) in the portrait orientation, 0198, In some embodiments, the device plays (678) the first piece of content (e.g., the video stream "Video-6") at the predefined aspect ratio within the third region (e.g., the sub-region 522) of the display and displays (680) the description of the first piece of content (e.g., the description of the video stream "Video-6") in the fourth region of the display 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fan’s and Sundaresan’s and Lee’ s ad search/expansion method by including a graphical user interface that enables placing content items in different regions, as disclosed by Anzures.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad delivery optimization.


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Angelica (US 20040/239703),
Kan et al. (US Patent 8635537,  Multi-level architecture for image display), 
Menachem (US Patent 7971136, Dynamic Message Placement), 
Koningstein (  US 2005/0096979,  enabling an advertisement to follow the user to additional web pages),


                                                      Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681